Title: To Thomas Jefferson from Albert Gallatin, 26 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     26 Decer. 1805
                  
                  I find upon enquiry that the State of New York did in the year 1800, obtain credit, under the several acts of Congress respecting the fortifications of harbours, for a sum of 222,810 dollars, by that State expended in fortifying the islands in the harbour. The accounts &c. will be transcribed by to morrow and transmitted to you so as to enable you to make an official answer to the House—
                  With respect Your obdt Sevt
                  
                     Albert Gallatin
                     
                  
               